Citation Nr: 0213369	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  94-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Susan Rawlings, advocate



WITNESSES AT HEARING ON APPEAL

The appellant, the veteran's sister and his mother.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  He died in December 1991.  The appellant is the 
veteran's daughter.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1993 by the 
Department of Veterans Affairs (VA) Seattle Washington, 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death.  The Board remanded the case 
for additional development in August 1996 and again in March 
1998.    


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1991.

2.  During his lifetime, the veteran did not establish 
service connection for any disability.

3.  The veteran's death certificate shows that the immediate 
cause of death was cardiac arrest due to acute respiratory 
distress syndrome with hypoxia due to acute liver failure.

4.  The disorders listed on the death certificate were not 
present until many years after separation from service.

5.  The preponderance of the evidence shows that the veteran 
did not have post-traumatic stress disorder, and his death 
was not related to service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
argues that the veteran had post-traumatic stress disorder 
which caused him to drink excessively, and that this in turn 
contributed to his death.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications provided the appellant with 
an explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The veteran's service medical records have been obtained.  
The evidence includes the veteran's post service treatment 
records and a copy of his death certificate.  A hearing was 
held in November 1993.  The RO has obtained a medical opinion 
regarding whether the veteran had PTSD, and has attempted to 
verify the claimed stressors.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The provisions of 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312 
require that, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
service-connected disorder either caused or contributed 
substantially or materially to cause the veteran's death.  
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Service connection may be granted for substance 
abuse if the disorder develops secondary to a service-
connected disability.  See VAOPGCPREC 7-99.

During his lifetime, the veteran did not establish service 
connection for any disability.  The veteran's death 
certificate shows that he died on December [redacted], 1991.  The 
death certificate shows that the immediate cause of death was 
cardiac arrest due to acute respiratory distress syndrome 
with hypoxia due to acute liver failure.

The Board finds that the disorders listed on the death 
certificate were not present until many years after 
separation from service.  The veteran's service medical 
records do not contain any indication that any of the 
disorders noted on the death certificate were present in 
service.  He was not treated in service for a cardiac 
disorder, a liver disorder, or a respiratory disorder.  In 
addition, his service medical records are negative for 
references to any psychiatric disorder.  The report of a 
medical examination conducted in October 1967 for the purpose 
of his separation from service shows that clinical evaluation 
of the heart, lungs, chest, abdomen, and viscera were normal.  
Psychiatric evaluation was also normal.  

During a hearing held in November 1993, the appellant (the 
veteran's daughter), his sister, and his mother presented 
testimony.  They asserted that the veteran displayed 
psychiatric symptoms after returning from service.  It was 
stated that a 1971 auto accident was a suicide attempt.  The 
sister and mother described changes in the veteran's 
personality after his return from service.  The sister also 
reported that over the years the veteran provided details as 
to the traumatic experiences that he had aboard the USS 
INTREPID and as a member of the U.S. Navy Search and Rescue 
team.  The daughter recalled that the veteran was always 
talking about Vietnam.  The mother remembered that the 
veteran reported seeing large numbers of body bags with dead 
serviceman in his work with the search and rescue team.  The 
sister reported that after he returned from service the 
veteran always wore combat boots and fatigues.  She felt that 
he had gone a little insane.  He reportedly was always armed 
when he went outside, and slept with a gun under his bed.  

With respect to the contention that the veteran developed 
post-traumatic stress disorder in Vietnam, and that this led 
him to consume an excessive amount of alcohol which in turn 
contributed to the death, the Board notes that service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective March 7, 1997).  
If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a). also see generally Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that 
38 C.F.R. § 3.304(f) was amended effective March 7, 2002; 
however, the changes pertain primarily to claims involving 
personal assaults.  The contentions in the present case do 
not involve a personal assault.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In a written statement dated in November 1992, the veteran's 
mother prepared a document in which she summarized the 
claimed stressors.  The document was to the effect that the 
veteran had service in a U.S. Navy Search and Rescue team and 
gathered wounded, dying, and dead Americans from the 
battlefields.  He reportedly saw hundreds of body bags on a 
daily basis, and saw more dead people in two years than most 
people will see in a lifetime.  

Similarly, in a written statement dated in April 1993, the 
appellant reported that the veteran had told her accounts of 
working as a rescue worker in service and picking up wounded 
and dying soldiers.  He said that their helicopters were shot 
at by enemy soldiers.  He reportedly said that out of the 
group of 100 sailors with whom he went to Vietnam, 98 did not 
survive.  

The Board finds, however, that the preponderance of the 
evidence demonstrates that the veteran was not exposed to 
combat in service and did not have a stressor.  The veteran's 
DD 214 reflects that his military occupational specialty in 
the United States Navy was electrical repairman.  Thus, the 
veteran's DD Form 214 shows that his military specialty did 
not involve exposure to combat or any other psychologically 
stressful activity.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (in which the Court held that an appellant's 
military specialty of cannoneer did not demonstrate that his 
duties exposed him to a more than ordinary stressful 
environment).  See also Hayes v. Brown, 3 Vet. App. 7 (1991) 
(in which the Court held that in light of the veteran's 
noncombat assignment to a construction engineering company, 
it was reasonable for the Board to require corroboration of 
the veteran's claimed stressors).

His awards and decoration included the National Service 
Defense Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal with device.  However, he did not receive any 
awards which are given exclusively for combat service.  

The appellant has presented a newspaper clipping which shows 
that the veteran was aboard the aircraft carrier USS INTREPID 
when it went to the aid of the USS FORRESTAL which had been 
seriously damaged due to explosions which resulted when the 
fuel tank on a plane preparing for take-off dropped off and 
exploded on the deck.  The article does not, however, contain 
any specific information as to the veteran's experiences 
aboard the aircraft carrier. 

A letter from the United States Armed Services Center for 
Research of Unit Records dated in November 1998 shows that 
the ship's history of the veteran's ship, the USS INTREPID, 
reflects that the ship provided doctors, corpsmen, medical 
supplies, damage control, and fire gear to the USS FORRESTAL 
following a fire and explosions on that ship.  The Board 
notes, however, that there is no reason to believe that the 
veteran, an electrical repairman, would have been involved in 
that rescue effort.  The Board is unable to find any medical 
record in which the veteran reported the incident involving 
the USS FORRESTAL as a stressor.  In addition, his service 
personnel records, which include a record of his military 
training, do not reflect any training or duties in the area 
of search and rescue.  

Similarly, although a ship's history indicates that the USS 
INTREPID was involved in combat in Vietnam, the combat 
missions were actually performed by aircraft which flew from 
that aircraft carrier.  As a member of the ship's crew with 
no recorded documentation of flight duties, the veteran 
himself cannot be said to have engaged in combat.  

With respect to any contention that the veteran's duties 
involved assembling bombs, and this duty caused PTSD, the 
Board notes that there is no medical evidence of record 
providing a diagnosis of PTSD based on that claimed stressor. 

The Board further finds that the preponderance of the medical 
evidence shows that that the veteran did not have post-
traumatic stress disorder.  The Board notes that the 
treatment records for many years after service show diagnoses 
for disorders other than post-traumatic stress disorder.  
Numerous VA medical records show treatment for drug and 
alcohol abuse with no mention of post-traumatic stress 
disorder.  Although some of the records contain a history of 
the substance abuse having started during the veteran's 
period of service, service connection may not be granted for 
substance abuse other than that which develops secondary to a 
service-connected disability.  See VAOPGCPREC 2-98 and 
VAOPGCPREC 7-99.

A VA hospital summary dated in April 1970 shows that the 
veteran was admitted in February 1970 as a transfer from 
another VA facility where he had been admitted in January 
1970 for treatment of alcoholic and drug addiction.  It was 
noted that there was a heavy history of drinking since 1966, 
and a history of using marijuana, mescaline, amphetamines, 
and LSD.  He was given group therapy.  He was treated with 
Sinequan because an underlying depression was felt to exist.  
Although he gained from the hospitalization, it was noted 
that he did not really seem motivated for anything but 
superficial therapy.  

The report of a neuropsychiatric examination conducted by the 
VA in January 1971 shows that the veteran reported that he 
found it difficult to say why he was nervous.  He admitted 
that he never had any trouble in service and was never 
treated in service by a psychiatrist.  He said that he 
thought that he was perfectly normal when he left service, 
but about nine months later his mother asked him if he would 
see a psychiatrist because she thought that he had changed 
since he had been in service.  
He said that he had seen a psychiatrist at a VA hospital who 
let him talk, but did not say very much.  The veteran 
admitted that he used marijuana in service and also used LSD 
and methadrin since service.  Because of this he was treated 
at a VA hospital in February 1970.  On mental status 
examination, he had none of the usual psychoneurotic 
complaints.  He did not seem unusually anxious, apprehensive, 
worried, fearful, or depressed.  The diagnoses were (1) 
alcoholic addiction, history of; and (2) drug dependency, 
multiple, history of.  

A private medical record dated in April 1971 shows that after 
an auto accident the veteran was sent to jail where he took a 
razor blade and sliced his left wrist.  The wound was cleaned 
and repaired, and he was returned to the custody of the 
Sheriff.  It was recommended that he be committed to a 
hospital for being a psychotic and attempting suicide.  The 
Board notes that this record is from several years after 
separation from service, and there is no indication that the 
veteran's symptoms were related to service.  

A VA hospital summary dated in May 1971 shows that the 
veteran was hospitalized after cutting his wrist while in 
jail.  He claimed that it was not a suicide attempt.  He 
stated that it was an attempt to get out of jail.  It was 
noted that he had a history of emotional instability which 
dated back many years.  It appeared that he was emotionally 
deprived during his early years, was involved in juvenile 
difficulty, and subsequently became a user of hard narcotics.  
He also had problems with excessive use of alcohol.  He 
presented as a disheveled young man with long hair and an old 
Army jacket.  The diagnosis was schizophrenia, chronic 
undifferentiated type, with history of drug and alcohol 
abuse.  

A VA initial evaluation report dated in September 1976 shows 
that the veteran had a long history of multiple drug abuse.  
The diagnosis was drug abuse.  A closing report dated in 
February 1977 shows that the veteran failed to report for 22 
out of 44 appointments.  His motivation for therapy had been 
induced by a court order, and his attendance had been 
sporadic.  The diagnosis was poly-drug abuse.  

A VA hospital summary dated in February 1989 shows that the 
veteran was admitted to alcohol detox in January 1989.  At 
that time he was intoxicated and felt that he was unable to 
quit drinking on his own.  The summary does not contain any 
references to his period of service, and post-traumatic 
stress disorder was not diagnosed.  

The Board has considered relatively recent VA and private 
treatment reports which include opinion that the veteran had 
or may have had PTSD.  For example, VA records show that the 
veteran was hospitalized from May to June 1991 for depression 
and stress.  Acute alcohol intoxication was also noted.  At 
the time of admission, the veteran gave a history of being in 
Chu Lai during Vietnam and having traumatic events during 
service, but the treating physician noted that there was only 
a very sketchy history of this stressor.  The diagnoses 
included possible PTSD.  Associated VA treatment records from 
the same period of time contain similar information.  A VA 
mental health clinic record dated in September 1991 shows 
that the veteran reported having three tours in Vietnam.  He 
complained of having nightmares about the war.  On 
examination, he smelled of alcohol.  He was on the verge of 
tears when starting to talk about Vietnam.  Detoxification 
was recommended.  

In June 1992, the Chief of the Psychology Service at a VA 
medical center provided a statement in which he noted that 
the veteran had been treated at the VA medical center in 
Walla Walla since early 1989.  The diagnoses at his most 
recent hospitalization were alcoholism, history of heroin and 
methadone dependence, adjustment disorder, and possible post-
traumatic stress disorder with depression.  He noted that the 
veteran had been compliant with treatment and was not 
oriented conspicuously to secondary gain.  The psychologist 
reported that though the veteran saw combat as a Vietnam Era 
veteran and post-traumatic stress disorder was entertained as 
an additional diagnostic categorization, he was reserved in 
his report of related symptoms to clinical staff members at 
the medical center.  The psychologist stated that it was his 
understanding from discussions and input from the veteran's 
sister that the veteran may have suffered a delayed and 
protracted adjustment reaction to his combat exposure, 
including sleep disturbance, exaggerated startle reaction, 
inappropriate self arming, nightmares, etc.  He further 
stated that while the veteran's most conspicuous problem was 
addiction, it did not seem unlikely that this in part was an 
outgrowth of his military experiences.  He stated that 
certainly it had been his experience that some of the most 
indisputable cases of post-traumatic stress disorder were 
seen in the least vocal of the veteran population.  He 
summarized his comments by stating that he believed that 
"there may be substantial bases for assuming service-
connected psychiatric disability over the course of this 
man's adulthood, eventually leading indirectly to his 
untimely death from liver dysfunction associated with his 
chronic addictions."   

A private facility chemical dependency counselor, Dianne 
Eaton-McKinley, reported in a June 1992 statement that it was 
her opinion that the veteran had PTSD.  She noted that his 
medical history included many references to his experiences 
in Vietnam.  She opined that the veteran's history of 
chemical dependency was directly related to his experiences 
during the Vietnam war.  No specific stressors were 
identified.  Similarly, another written statement from Dianne 
Eaton-McKinley shows that she stated that she had 
professional contact with the veteran from the Spring of 1989 
until his death in December 1991.  She noted that the veteran 
seemed obsessed with Vietnam, and was continually reliving 
his past experiences in Vietnam.

A written statement received in December 1992 from Sheila 
Zangar, a social worker and chemical dependency counselor 
shows that the veteran had been one of her clients from July 
1990 until his death in December 1991.  She stated that she 
could not corroborate any of the information or stories which 
the veteran told her during their sessions, but that he 
appeared to be somewhat obsessed about the Vietnam War, and 
had been mentally and emotionally damaged by his experiences 
in Vietnam.  She also noted that, from what the veteran told 
her, he began using drugs extensively in Vietnam.  A written 
statement dated in October 1993 from a certified nurse's aid 
is also to the effect that the veteran had post-traumatic 
stress disorder.  

A written statement dated in October 1993 from the veteran's 
mother is to the effect that the veteran had definitely 
changed when he returned from service, and relied heavily on 
drugs and alcohol.  She said that he was suffering from post-
traumatic stress disorder.  

With respect to the testimony and written statements by the 
veteran's mother and daughter, although the witnesses and 
person presenting written statements are of the opinion that 
the veteran had post-traumatic stress disorder, they do not 
have the qualifications necessary to render such a diagnosis.  
The Court has held that lay persons are unqualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Van Slack v. Brown, 5 Vet. App. 499, 501 (1993) (holding 
that a veteran's widow was not capable of testifying as to 
matters involving medical causation such as the cause of the 
veteran's death).  

With respect to the letters and records from the health care 
providers, the Board notes that the impression that the 
veteran had PTSD was clearly based on the incorrect belief 
that the veteran was exposed to combat in service.  An 
opinion based on an inaccurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet. App. 200 
(1994).

In addition, the report of a post-traumatic stress disorder 
opinion prepared by a VA psychologist in January 2001 weighs 
against the claim.  The report shows that the psychologist 
reviewed the claims file and noted that there was no 
indication in the record that the veteran was exposed to any 
stressor that could be considered sufficient to establish a 
diagnosis of PTSD.  There was no indication in the service 
medical records that he was treated for any psychiatric or 
psychological disorder, and there was no evidence that his 
performance during service showed any deterioration from 
exposure to any alleged stressor.  He concluded that:

It is the opinion of this examiner that [the 
veteran] suffered chronic alcohol dependency.  
There is evidence as early as 1970 that he suffered 
some depression that appears to be secondary to 
problems of alcohol as well as poly substance 
abuse.  It is further the opinion of this examiner 
that depression can contribute to his dependency 
upon alcohol.  It is furthermore the opinion of 
this examiner that there is no indication that a 
diagnosis of post-traumatic stress disorder is 
warranted, given the facts available for review.  
Therefore, this diagnosis cannot be supported.  

In summary, the preponderance of the evidence shows that the 
veteran did not have post-traumatic stress disorder, and his 
death was not related to service.  For the foregoing reasons, 
the Board concludes that a service-connected disability did 
not cause or contribute substantially or materially to cause 
the veteran's death.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

